Citation Nr: 0924573	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-01 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for visual impairment due 
to cataracts as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active duty from May 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The October 2002 rating decision 
denied the appellant's claims of entitlement to service 
connection for multiple tumors, basal cell carcinoma of the 
left forehead and visual impairment due to cataracts, all 
secondary to exposure to ionizing radiation.  The appellant 
submitted a notice of disagreement (NOD) in April 2003 and 
subsequently perfected his appeal in December 2003.  

These issues came before the Board in May 2007, at which time 
the Board denied the issues of entitlement to service 
connection for multiple tumors and basal cell carcinoma of 
the left forehead.  The issue of entitlement to service 
connection for visual impairment due to cataracts was 
remanded for additional evidentiary development.  Such 
development having been accomplished, the claim is returned 
to the Board for adjudication.

The Board notes in passing that the appellant filed claims of 
entitlement to service connection for bilateral hearing loss 
and a bone disorder in September 2004 and July 2005, 
respectively.  A January 2005 rating decision granted 
entitlement to service connection for bilateral hearing loss 
and awarded a noncompensable disability rating.  A November 
2005 rating decision denied entitlement to service connection 
for a bone disorder.  The appellant submitted NODs for both 
of these determinations in February 2005 and July 2006.  
Statements of the case were issued in April 2005 [hearing 
loss] and August 2006 [bone disorder].  The record does not 
reflect that substantive appeals were received for either of 
the aforementioned issues.  As these issues are not in 
appellant status, they will not be addressed any further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim 
decided herein has been obtained by VA.

2.  The preponderance of the competent evidence of record 
demonstrates that the appellant's visual impairment due to 
cataracts is not etiologically related to any incident of 
service, including exposure to ionizing radiation.


CONCLUSION OF LAW

The appellant's visual impairment due to cataracts was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The appellant was provided with appropriate notice in letters 
dated in March 2006 and June 2007.  Although these letters 
were not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in March 2006, he 
was provided time to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case was provided to the 
appellant in April 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

Notice letters dated in March 2006 and June 2007 informed the 
appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant was afforded a VA medical examination in 
February 2009 to obtain an opinion as to whether his cataract 
condition could be directly attributed to service.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the appellant's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant alleges that he currently suffers from a visual 
impairment due to cataracts that are the result of his 
exposure to ionizing radiation during his time in service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are diseases that are 
presumptively service connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States Forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such interment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupation forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  See 38 C.F.R. § 3.309(d)(3) (2008).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gallbladder, primary liver cancer 
(except cirrhosis or hepatitis B as indicated), cancer of the 
salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 
3.309(d) (2008).
If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not suffer 
from one of the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung 
cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) 
colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; 
(xiii) urinary bladder cancer; (xiv) salivary gland cancer; 
(xv) multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) nonmalignant thyroid nodular disease; (xviii) ovarian 
cancer; (xix) parathyroid adenoma; (xx) tumors of the brain 
and central nervous system; (xxi) cancer of the rectum; 
(xxii) lymphomas other than Hodgkin's disease; (xxiii) 
prostate cancer; and (xxiv) any other cancer.  See 38 C.F.R. 
§ 3.311(b)(2) (2008).  Section 3.311(b)(5) requires that 
prostate cancer and skin cancer become manifest five years or 
more after exposure.  See 38 C.F.R. § 3.311(b)(2) (2008).

With respect to Hickson element (1) [current disability], the 
medical evidence of record indicates the appellant currently 
suffers from visual impairment due to cataracts.  
Specifically, the appellant was diagnosed with nuclear 
sclerotic cataracts in both eyes.  See VA examination report, 
February 25, 2009.

Concerning Hickson element (2) [in-service disease or 
injury], the appellant does not contend nor do the service 
treatment records show that he suffered from cataracts in 
service.  Rather, the appellant contends that he was exposed 
to radiation while stationed in Nagasaki during service.  In 
January 2001, the service department verified the appellant's 
participation in the occupation of Nagasaki following World 
War II.  Therefore, the appellant is deemed to be a 
radiation-exposed veteran.

In May 2002, the RO requested that the Defense Threat 
Reduction Agency (DTRA) review the records and prepare a dose 
estimate, to the extent feasible, using all available 
methodologies.  An initial response from DTRA in August 2002 
estimated that the appellant's dose estimates to his eye lens 
from ionizing radiation exposure were 0.0 (less than 0.01) 
rem gamma with an upper bound of 0.0 (less than 0.01) rem 
gamma.  However, in a subsequent letter in February 2006, 
DTRA provided a revised dose exposure estimate based on the 
appellant's military records and his recollections of 
activities in Nagasaki.  The dose reconstruction estimates 
were based on the worst case assumptions of exposure.  The 
appellant's total dose exposure was estimated at 0.03 rem, 
with an upper bound total dose of 0.1 rem.  It was noted that 
none of the U.S. troops serving in the occupation of Japan 
received a dose from neutron radiation.

The Committee on Interagency Radiation Research and Policy 
Coordination, Science Panel Report Number 6, 1988, does not 
provide screening doses for cataracts.  According to 
information in Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), 1990, p. 363, the threshold dose 
of radiation resulting in lens opacities in atomic bomb 
survivors was about 60-150 rads while the threshold for 
persons treated with x-rays to the eye is about 200-500 rads.

Turning to Hickson element (3) [medical nexus], service 
connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods: (1) 
presumptive service connection under 38 C.F.R. § 3.309(d); 
(2) service connection of a "radiogenic disease" under 38 
C.F.R. § 3.311; and (3) service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  The 
Board will address each of these avenues in turn.

(1) Presumptive service connection - radiation exposure.

Although the appellant is a radiation-exposed veteran, that 
status is not sufficient, by itself, to warrant presumptive 
service connection under the provisions of 38 C.F.R. § 3.309.  
Rather, in order to warrant such a presumption, the appellant 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).  In this 
case, the evidentiary record includes competent medical 
evidence showing diagnoses of nuclear sclerotic cataracts.  
However, this condition is not specified as a disability 
presumed to be related to exposure to radiation pursuant to 
38 C.F.R. § 3.309.  Accordingly, service connection for 
visual impairment due to cataracts cannot be granted on a 
presumptive basis.

(2) Radiogenic disease under 38 C.F.R. § 3.311.

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.

While the appellant was provided with a dose estimate in 
association with this claim and his previously denied claims 
for multiple tumors and basal cell carcinoma of the forehead, 
he was diagnosed with nuclear sclerotic cataracts, which is 
not included as a radiogenic disease listed in § 3.311 
(b)(2).  The Board notes that posterior subcapsular cataracts 
are listed under 38 C.F.R. § 3.311 (b)(2), but the appellant 
has not been diagnosed with this condition.  Accordingly, the 
Board finds it unnecessary to forward this claim to the Under 
Secretary for Health to obtain an opinion as to the 
relationship between the appellant's cataracts and his 
exposure to ionizing radiation in service.

(3) Direct service connection - Combee.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-44; see also 38 
C.F.R. § 3.303(d) (2008).  Accordingly, the Board will 
proceed to evaluate the appellant's claim under the 
regulations governing direct service connection.

In this regard, the service treatment records are silent for 
any pertinent complaints, treatment, abnormalities, or 
diagnosis referable to vision impairment.  Likewise, there 
are no indications of any symptoms of vision impairment 
within the first year following his separation from service.  
The first evidence of any vision impairment was in 2000, over 
50 years after the appellant's discharge from service.  
However, affording the appellant the full benefit of the 
doubt, he was provided a VA eye examination in February 2009.  
The VA examiner outlined the appellant's medical history, 
indicating that the appellant was diagnosed with nuclear 
cataracts in both eyes and advanced primary open angle 
glaucoma in October 2000.  In May 2001, the appellant 
underwent cataract extraction of the right eye and in June 
2001, was diagnosed with cystoid macular edema and nuclear 
sclerotic cataracts in both eyes.  The VA examiner also noted 
the private medical evidence provided by the appellant in 
April 2008 from J.A.J., M.D., which detailed a similar 
history of treatment for the appellant's eyes.  Based on this 
medical evidence, the VA examiner opined that it was less 
likely than not that the appellant had decreased vision in 
his right eye due to posterior subcapsular cataracts at the 
time of his surgery in 2001, and thus was not related to any 
incident in service.  See VA eye examination report, February 
25, 2009.

The appellant has not provided any competent medical evidence 
of a relationship between his visual impairment due to 
cataracts and service.  The only evidence in support of the 
appellant's claim consists of his lay statements.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his vision impairment.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  Accordingly, service connection for vision 
impairment due to cataracts on a direct basis is not 
warranted.

Based on the evidence of record, including the appellant's 
current medical diagnoses and the medical opinion from the VA 
examiner, the Board concludes that it is not at least as 
likely as not that his vision impairment due to cataracts was 
incurred as a result of radiation exposure in service.  As 
the preponderance of the evidence is against the claim, the 
appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for visual impairment, to 
include as due to cataracts as a result of exposure to 
ionizing radiation, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


